Name: Commission Regulation (EEC) No 3595/83 of 16 December 1983 extending the Community surveillance of imports of certain products originating in Japan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 12. 83 Official Journal of the European Communities No L 357/9 COMMISSION REGULATION (EEC) No 3595/83 of 16 December 1983 extending the Community surveillance of imports of certain products origina ­ ting in Japan whereas, consequently, the surveillance arrangements for the products listed in the Annex thereto should be extended, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), and in particular Article 10 (3) thereof, After consultation within the Committee provided by the abovementioned Regulation , Whereas Commission Regulation (EEC) No 653/83 of 18 March 1983 (2) introduced until 31 December 1983 Community retrospective surveillance of imports of certain products originating in Japan ; Whereas the reasons which were the basis for Regula ­ tion (EEC) No 653/83 are essentially still valid ; HAS ADOPTED THIS REGULATION : Article 1 In the last sentence of Article 5 of Regulation (EEC) No 653/83 , '31 December 1983 ' is hereby replaced by '31 December 1984'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 December 1983 . For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 35 , 9 . 2 . 1982, p. 1 . (2) OJ No L 77, 23 . 3 . 1983 , p. 8 .